DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment received on January 13, 2022 has been acknowledged.  Claims 1-11 are pending.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is a statement of reasons for allowance:  claims 1 and 7 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
The prior arts of record, Li (TW M575319 U), in view of Shin (KR 101917283 B1) do not teach “wherein said elastic form-fitting material keeps a tight periphery to a soap cake to stop contact of water with a surface of said soap cake where said elastic form-fitting material does not have an aperture, wherein said elastic form-fitting material can flex and contract to provide a tight, form- fitting periphery around said soap cake so that the soap cake does not get wet beyond areas exposed to the resilient apertures; said form-fitting material creating a barrier for unexposed areas of said soap cake” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.

A statement of reasons for allowance for claim 7 can be found in office action dated 12/07/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER C CHIANG whose telephone number is (571)270-5613. The examiner can normally be reached Mon-Fri 10 AM- 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JENNIFER C CHIANG/Primary Examiner, Art Unit 3754